Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant has filed a Request for Reconsideration after Non-Final Rejection on 12/8/2021 amending independent claims 1 and 16. No new claim or cancellation has been introduced.
Claims 1-18 are allowed. 
The following is a statement of reasons for the indication of allowable subject
matter.
The claimed invention is directed to a display device includes a display substrate, a main circuit board, and first and second connection circuit boards. The display substrate includes a base layer, an insulating layer on the base layer, a first signal line on the base layer, a second signal line on the base layer, a first pad exposed from the insulating layer and connected to the first signal line, and a second pad connected to a side surface of the second signal line and disposed on a side surface and a bottom surface of the base layer. The first connection circuit board electrically connects the first pad and the main circuit board, and the second connection circuit board electrically connects the second pad and the main circuit board. 
For independent claims 1 and 16, Applicant amends the claim language to include subject matter “wherein a side surface of the second signal line is entirely above the base layer...” and “wherein a side opposite to a side surface of the second pad connected to the side surface of the second signal line is exposed outside, and the second connection circuit board is connected to the second pad on the bottom surface of the base layer”. 
Support for the subject matter can be found on Application Specification Figure 4E as pointed out by Applicant. However, Application Specification relevant paragraph [0112] does not appear to explain why is it necessary, or the advantage of these claimed configuration or arrangement, which potentially can be a design option. Nevertheless, the Office agrees the combination of prior arts Lo; Shih-Chieh (US 20100032672 A1), Seidemann; Georg et al. (US 20150084202 A1), Rahmani; Helia et al. (US 20200142540 A1) and Oh; Myongsoo (US 10886643) fail to render the amended claims 1 and 16 language obvious. Also, further search fail to turn up new reference to teach the amended claims 1 and 16 subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621